F I L E D
                                                         United States Court of Appeals
                                                                  Fifth Circuit
                 IN THE UNITED STATES COURT OF APPEALS          JUL 19 2002
                         FOR THE FIFTH CIRCUIT
                                                             Charles R. Fulbruge
                                                                    Clerk
                             No. 02-30070

                           Summary Calendar




RYAN RICHARD,

                                      Petitioner-Appellant,

versus

BARON KAYLO, Warden,

                                      Respondent-Appellee.


                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 01-CV-2294-H
                       - - - - - - - - - -

Before DeMOSS, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     Ryan Richard, Louisiana prisoner # 353246, appeals the

district court’s dismissal of his 28 U.S.C. § 2254 petition for

habeas relief.    Richard argues that 1) his guilty plea was not

knowingly and intelligently made because the trial court failed

to inform him of the nature of, and elements comprising, the

manslaughter offense, and 2) he received ineffective assistance


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30070
                                -2-

of counsel because his attorney failed to advise him of the

nature and elements of manslaughter.

     Richard has filed a letter with this court, which we

construe as a motion seeking reconsideration of the clerk’s

office’s determination that Richard’s reply brief was untimely

filed.   Because the Appellee has not filed a response opposing

Richard’s request, and in the interest of affording Richard every

advantage in this pro se appeal, his motion is GRANTED.

     We have reviewed the record and the briefs submitted by the

parties and hold that Richard fails to meet his burden of

establishing that the state court’s adjudication of his claims

resulted in a decision that was contrary to Federal law, or was

based on an unreasonable determination of the facts in light of

the evidence presented in the state court proceedings.    See 28

U.S.C. § 2254(d); Boykin v. Alabama, 395 U.S. 238, 244 (1969);

Henderson v. Morgan, 426 U.S. 637, 646-47 (1976); Strickland v.

Washington, 466 U.S. 668, 687 (1984); Bonvillain v. Blackburn,

780 F.2d 1248, 1251 (5th Cir. 1986).   Accordingly, we affirm.

     AFFIRMED.